Citation Nr: 1202934	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  99-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a colloid cyst of the third ventricle of the brain, claimed as secondary to service-connected bilateral otitis externa.

2.  Entitlement to service connection for adverse reactions to penicillin and Keflin.

3.  Entitlement to an increased (compensable) rating for bilateral otitis externa.

4.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1946 to January 1948. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from February 1999 and October 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the February 1999 rating decision, the RO denied service connection for a colloid brain cyst and a compensable rating for bilateral otitis externa.  In the October 2001 rating decision, the RO denied service connection for adverse reactions to penicillin and Keflin.  Additionally, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective May 12, 1999.  

In an August 2002 decision, the Board denied service connection for a colloid brain cyst and adverse reactions to penicillin and Keflin, as well as an increased rating for bilateral otitis externa.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2003 order, the Court vacated the Board's August 2002 decision and remanded the matter for readjudication.  

In an April 2004 decision, the Board again denied service connection for a colloid brain cyst and adverse reactions to penicillin and Keflin, as well as an increased rating for bilateral otitis externa.  The appellant again appealed the Board's decision to the Court.  In a May 2006 order, the Court vacated the Board's April 2004 decision and again remanded the matter to the Board for readjudication.

In September 2007, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  In addition to the issues previously addressed in its August 2002 and April 2004 decisions, the Board also determined that the appellant had perfected an appeal with the issue of entitlement to an initial compensable rating for bilateral hearing loss.  That issue was also remanded to the RO for additional evidentiary development and due process considerations.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

The Board notes that in its September 2007 remand, it was noted that the attorney who had represented the appellant before the Court had indicated that the appellant had contacted her about possibly representing him in his claims before VA.  She requested an extension of time, noting that the appellant has not yet executed the necessary authorization to allow her to represent him before VA.  A review of the record assembled since that time contains no indication that a signed VA Form 21-22a or other authorization was submitted.  In December 2011, the Board contacted the attorney who confirmed that she was not representing the appellant in this appeal.  The record on appeal does contain a signed VA Form 21-22 indicating that the appellant has appointed the California Department of Veterans Affairs as his accredited representative before VA.  

Finally, the Board notes that in a November 2009 rating decision, the RO denied the appellant's claims of entitlement to service connection for tinnitus and residuals of scarlet fever.  In December 2009, the appellant submitted a notice of disagreement with the RO's determination and in October 2001, the RO issued a Statement of the Case addressing these issues.  The record currently before the Board contains no indication that the appellant has as yet submitted a substantive appeal with respect to these claims.  Thus, the issues of entitlement to service connection for tinnitus and residuals of scarlet fever are not currently in appellate status.  

As set forth in more detail below, another remand is necessary with respect to the issues of entitlement to higher disability ratings for the appellant's service-connected bilateral otitis externa and bilateral hearing loss.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A colloid cyst of the third ventricle of the brain was not clinically evident during the appellant's active service or for many years thereafter and the most probative evidence establishes that his post-service colloid cyst of the third ventricle of the brain is not causally related to his active service or any incident therein, including episodes of otitis externa, nor is it causally related to or aggravated by his service-connected otitis externa.

2.  The appellant did not experience an adverse reaction to penicillin or Keflin during his period of active service or for several years thereafter and the record on appeal contains no indication that the appellant's reported post-service adverse reactions to penicillin or Keflin, or any current disability manifested by an allergy to penicillin or Keflin, is causally related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  A colloid cyst of the third ventricle of the brain was not incurred in service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  A disability manifested by adverse reactions to penicillin and Keflin was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a December 2007 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The December 2007 letter included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the August 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board notes that pursuant to its September 2007 remand instructions, the RO contacted the medical facilities where the appellant recalled being treated in 1951 for an adverse reaction to penicillin and in 1968 for removal of a cyst of the brain.  These facilities responded that the records requested were not on file and had been destroyed.  In light of the responses received, it is clear that no additional efforts to obtain these records are necessary.  Id.  Additionally, the appellant was duly notified that the records were not available in accordance with 38 C.F.R. § 3.159(e) (2011).  See August 2011 Supplemental Statement of the Case noting negative responses.  

The appellant has also been afforded VA medical examinations in connection with his claim of service connection for a colloid cyst of the brain, most recently in August 2009.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the August 2009 examination report is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Although the appellant was not examined in connection with his claim of service connection for adverse reactions to penicillin and Keflin, the Board concludes that one is not necessary.  The appellant did not experience an adverse reaction to penicillin or Keflin during his period of active service or for several years thereafter and the record on appeal contains no indication that the appellant's reported post-service adverse reactions to penicillin or Keflin, or any current disability manifested by an allergy to penicillin or Keflin, is causally related to his active service or any incident therein, including treatment with penicillin.  Under these circumstances, an examination is not necessary.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Background

The appellant's service treatment records show that in May 1946, he was hospitalized with complaints of a sore throat, fever, and generalized discomfort.  He was diagnosed as having scarlet fever and treated with penicillin, given orally in ice cream.  No adverse reaction to the antibiotic was noted and the appellant was discharged to duty four days later.

In August 1947, the appellant was again hospitalized after he lacerated his finger while peeling potatoes.  During the course of admission, he was administered penicillin intramuscularly.  Again, no adverse reaction to the antibiotic was noted, and the appellant was discharged to duty.  

At his January 1948 military discharge medical examination, a history of treatment for scarlet fever and a laceration of the left ring finger was noted.  No other pertinent history or abnormalities were identified, including a disability manifested by adverse reactions to penicillin.  The appellant's ears were examined and determined to be normal.  

In May 1951, the appellant submitted an application for VA compensation benefits, seeking service connection for several disabilities, including a fungus of the ears and residuals of lacerations to the fingers.  His application is silent for any mention of a colloid cyst of the brain or of adverse reactions to penicillin or Keflin, as is evidence assembled in connection with the claims.

This evidence includes a June 1951 statement from the appellant's physician who indicated that he had treated the appellant for otitis externa.  The physician noted that the appellant reported that he had had recurring otitis externa since service.  Additionally, in a February 1952 statement, an individual who served with the appellant recalled that the appellant had been treated for an ear fungus during service on many and various occasions.  Again, this evidence is silent for any mention of a colloid cyst of the brain or of adverse reactions to penicillin or Keflin.  

Evidence subsequently received includes a March 1957 letter from the appellant's physician who indicated that he had treated the appellant on several occasions for an ear fungus.  The appellant reported that the ear fungus had been present for the previous ten years.  The diagnosis was chronic otitis externa.  The letter is silent for any mention of a colloid cyst of the brain or adverse reactions to penicillin or Keflin.  

In April 1957, the appellant submitted a copy of a letter he had written to his parents in July 1946.  In the letter, the appellant reported that he had caught a fungus in his ears due to the moist climate.  He indicated that it would take a week or so to get rid of it.  

The appellant underwent VA medical examination in May 1957 at which he reported a fungus condition of the ears and residuals of an injury to the left ring finger.  He made no mention of a colloid cyst of the brain or of adverse reactions to penicillin or Keflin.  On examination, there was a moist yellow cerumen in the ear canals covering an inflamed epithelium.  Both canals were clean but mildly inflamed.  The appellant denied aural tinnitus or vertigo.  The diagnosis was chronic, bilateral, intermittent, active otitis externa.  Also diagnosed was scars of the left index and ring finger.  

In a June 1957 rating decision, the RO granted service connection for otitis externa and assigned an initial 10 percent disability rating.  The RO also granted service connection for scars of the left index and ring finger and assigned an initial zero percent rating.  

In April 1962, the appellant underwent VA medical examination to determine the current severity of his service-connected otitis externa.  On examination, he reported that his condition was unchanged.  He reported periodic itching and soreness with drainage.  The appellant indicated that his last acute exacerbation had been one year prior.  Examination revealed a small amount of soft yellow cerumen but no inflammation.  The diagnosis was chronic mild bilateral otitis externa.  The appellant's hearing was noted to be good and he denied tinnitus.  The examination report is silent for any mention of a colloid cyst or reactions to penicillin and Keflin.

In a May 1962 rating decision, the RO reduced the rating for the appellant's otitis externa to zero percent.  

In July 1998, the appellant submitted a statement indicating that in 1968, he had undergone brain surgery to remove a cyst.  He indicated that it was his belief that the cyst may have developed as a result of an ear infection he had had during service.  

In a September 1998 statement, the appellant indicated that he had been administered penicillin in service for treatment of scarlet fever and after he sustained a laceration of his finger.  He further indicated that in the early 1950s, he had had a severe adverse reaction to penicillin which had required a week-long period of hospitalization.  He also indicated that in 1968, after receiving Keflin following brain surgery, he developed another adverse reaction requiring hospitalization.  The appellant claimed that the adverse reactions he had experienced may be associated with the penicillin he had received during service.  

In support of the appellant's claims, the RO obtained private hospital records showing that in February 1968, the appellant had been diagnosed as having a colloid cyst of the third ventricle of the brain after he complained of frequent and severe headaches for the prior four weeks.  Surgery was performed later that month to remove the cyst.  The hospitalization records are negative for notations of a sensitivity or adverse reaction to antibiotics, including penicillin or Keflin.  

The appellant was afforded a VA medical examination in May 1999.  He reported a history of fungal ear infections in service and a brain cyst in 1968.  The appellant attributed his brain cyst to his ear infections.  The examiner also noted that the appellant had reported a history of sensitivity to Keflin.  Physical examination revealed that the eardrums were intact with no evidence of infection.  The canals were clear.  The diagnoses were history of external otitis in service; postoperative cyst removal in the cerebral area in 1968; and high frequency hearing loss, noise induced and presbycusis.  The examiner concluded that "there is no relationship between the outer ear skin infection in the service and subsequent brain surgery 20 years later."  

VA clinical records dated to December 1999 show complaints of short term memory loss and occasional pain at the base of the head.  A CT scan of the head showed some hydrocephalic changes of the ventricles, but no evidence of an obstruction.  During a December 1999 neurology clinic visit, the appellant reported that he was allergic to aspirin, penicillin, Keflin and bee stings.  

In April 2002, the appellant submitted a copy of a letter he had written to his parents in July 1951.  In the letter, the appellant described having a reaction to penicillin while in a private hospital.  

The appellant also submitted an excerpt from an Internet medical encyclopedia on the topic of malignant otitis externa, noted to be a relatively uncommon complication of both acute otitis externa and chronic otitis externa.  The article indicated that an infection of otitis externa could spread and affect the cranial nerves, brain, or other parts of the body. 

Another article obtained from the same website discussed the topic of scarlet fever, described as a once common childhood disease which is now easily treatable with antibiotics.  The article noted that very rarely did the infection spread to other parts of the body if treated although if it did, the results may include ear infections.  

Additional VA clinical records dated to December 2008 show continued treatment for multiple complaints, including memory loss.  During this period, the appellant was noted to have allergies to cephradine, cephalosporins, and penicillins.  

The appellant underwent VA neurological examination in August 2009 at which he reported a history of fungal infections in both ears during service.  He indicated that in 1968, he started experiencing headaches and sought medical care.  He was diagnosed as having a colloid cyst of the third ventricle which was surgically removed.  The appellant indicated that after the surgery, he was in the hospital for a week or so and suffered a reaction to Keflex antibiotics.  He indicated that after he recovered, he was able to return to work and experienced no symptoms, including headaches or seizures.  After examining the appellant and reviewing both volumes of his claims folder, the examiner diagnosed the appellant as having a history of neurosurgery for a colloid cyst of the third ventricle in 1968, 20 years after service separation; and frontal lobe encephalomalacia secondary to scarring from neurosurgery, with no neurological signs, symptoms, or disability.  The examiner explained that a colloid cyst of the third ventricle was considered a congenital condition, not related to any infection and specifically not related to fungal infections of the ears.  The examiner indicated that the appellant's colloid cyst was not the result of or related to the appellant's otitis or other ear infections of any kind, including those from a fungal etiology.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including an organic disease of the nervous system and malignant tumors of the brain, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Colloid cyst of the third ventricle of the brain

The appellant seeks service connection for residuals of a colloid cyst of the third ventricle of the brain.  He theorizes that his colloid brain cyst, which was diagnosed in 1968, may be related to his service-connected otitis externa.  After carefully reviewing the record on appeal, including the contentions of the appellant, the Board finds that the preponderance of the evidence is against the claim.  

As set forth above, the record on appeal contains no indication that the appellant's colloid cyst of the brain was present during his period of active duty or manifest to a compensable degree within the first post-service year.  Indeed, the record shows that the appellant's colloid cyst of the brain was not diagnosed until 1968, more than twenty years after his separation from active service.  The appellant has not contended otherwise.  

Although the record establishes that the appellant's colloid brain cyst was not present in service or for many years thereafter, applicable legal criteria provide that service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see also Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  Alternatively, service connection may be established on a secondary basis if the evidence shows a connection between the appellant's colloid brain cyst and a service-connected disability, either causally or by way of aggravation.  See 38 C.F.R. § 3.310(a) (2011); see also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In this case, the appellant theorizes that his colloid brain cyst may be related to otitis externa infections which began in service and continued thereafter.  The Board has therefore reviewed the entire record, with particular attention to evidence discussing a relationship between the appellant's colloid cyst and his active service or his service-connected otitis externa.  As delineated in detail above, however, the record on appeal contains no probative evidence which establishes such a relationship.  

Again, in May 1999, a VA examiner stated unequivocally that "there is no relationship between the outer ear skin infection in the service and subsequent brain surgery 20 years later."  Similarly, in August 2009, a VA neurologist concluded that the appellant's colloid cyst of the brain, diagnosed in 1968, was not the result of or related to the appellant's otitis or other ear infections of any kind, including those from a fungal etiology.  He explained that a colloid cyst was generally a congenital condition.  

The Board assigns the August 2009 neurological opinion great probative weight.  The opinion was rendered by a specialist in the field of neurology, lending credibility and probative weight to his conclusions regarding the matter at issue in this case.  Additionally, the neurologist had the benefit of reviewing the appellant's claims folder in its entirety and conducting an examination of the appellant.  Indeed, the examination report includes specific reference to the pertinent evidence in the claims folder as well as physical findings.  The VA neurologist also provided a clear rationale for the opinions rendered and made specific reference to the appellant's contentions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (delineating "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").  

In reaching its decision, the Board has considered the Internet medical article submitted by the appellant on the topic of malignant otitis externa.  As noted the article described malignant otitis externa as an uncommon complication of otitis externa which could spread and affect the brain.  As a preliminary matter, the Board observes that the record on appeal contains no indication that the appellant was ever diagnosed as having malignant otitis externa, as opposed to otitis externa.  In any event, because the article speaks in general terms rather than to the facts specific to the appellant's case, it does not provide the degree of certainty such that it is of significant probative value.  Cf. Wallin, 11 Vet. App. at 514.

The Board has also considered the appellant's contentions to the effect that his colloid brain cyst may possibly be related to his otitis externa.  Given the complex medical nature of the question at issue, the Board finds that his lay statements are not competent evidence of a causal relationship.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Certainly, his lay theory does not outweigh the expertise of the VA neurologist who provided the August 2009 medical opinion discussed above.  

After carefully reviewing the record in its entirety, the Board finds that the most probative evidence establishes that the appellant's colloid cyst of the third ventricle of the brain was not present during his active service or for many years thereafter, nor is it causally related to his active service, including in-service episodes of otitis media, nor is it causally related to or aggravated by a service-connected disability, including otitis media.  For the reasons discussed above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Adverse reaction to Penicillin and Keflin 

The appellant also seeks service connection for adverse reactions to penicillin and Keflin.  The appellant reports that he suffered adverse reactions to penicillin in 1951 and to Keflin in 1968.  He theorizes that such reactions were due to the penicillin he was administered during active duty for treatment of scarlet fever and a laceration of his finger.  After carefully reviewing the record on appeal, including the contentions of the appellant, the Board finds that the preponderance of the evidence is against the claim.  

Generally, an award of service connection requires medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the present disease or injury and active service or a service-connected disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the appellant's service treatment records confirm that he received penicillin during active duty for treatment of scarlet fever and a laceration of his finger.  He did not, however, experience an adverse reaction to penicillin or Keflin during his period of active service, nor does he contend otherwise.  

Although the appellant reports that he experienced adverse reactions to penicillin in 1951 and to Keflin in 1968, the record on appeal contains no indication that these reported post-service adverse reactions were causally related to the appellant's active service or any incident therein.  The Board further notes that although recent VA clinical records contain notations to the effect that the appellant has current allergies to cephradine, cephalosporins, and penicillins, the record contains no indication that any such allergy is causally related to his active service or any incident therein, including treatment with penicillin.  

Again, the Board has considered the appellant's contentions to the effect that he may have developed adverse reactions to penicillin and Keflin as a result of the penicillin he received in service.  Given the complex medical nature of the question at issue, the Board finds that his lay statements are not competent evidence of a causal relationship.  Clemons, 23 Vet. App. at 6; Woehlaert, 21 Vet. App. at 462; Jandreau, 492 F.3d at 1377.  

For the reasons discussed above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a colloid cyst of the third ventricle of the brain, claimed as secondary to service-connected bilateral otitis externa, is denied.

Entitlement to service connection for adverse reactions to penicillin and Keflin is denied.


REMAND

The appellant also seeks higher disability ratings for his service-connected bilateral otitis externa and bilateral hearing loss.  He contends that these service-connected disabilities are more severe than the current ratings reflect. 

A review of the record indicates that the appellant was last examined for VA compensation purposes in May 2009.  Since that time, he has indicated that his hearing loss disability has increased in severity.  See e.g. December 2009 letter from appellant.  He has also indicated that he recently received new hearing aids as well as treatment for ear infections at the Fresno VA Medical Center (VAMC).  Id.; see also April 2009 letter from appellant.  The Board observes that the most recent VA clinical records currently associated with the claims folder are dated in December 2008.  

Under these circumstances, the Board finds that additional VA medical examinations are necessary to ensure that the appellant's service-connected bilateral otitis media and bilateral hearing loss are appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2011); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  The Board also notes that the examination report corresponding to the appellant's service-connected bilateral hearing loss must include a comment on the functional effects caused by the such disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report). 

Additionally, VA's duty to assist requires VA to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility.  Given the appellant's reports that he has been under treatment for bilateral hearing loss and bilateral otitis media at the Fresno VAMC, additional efforts by the RO are necessary to ensure that all available VA treatment records are obtained.  38 C.F.R. § 3.159 (c)(2) (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Fresno VAMC and obtain copies of clinical records pertaining to the appellant for the period from December 2008 to the present.  

2.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected otitis externa.  The claims folder must be provided to the examiner for review in connection with the examination.  After reviewing the record and examining the appellant, the examiner should delineate the appellant's service-connected otitis externa symptoms, specifically commenting on whether the appellant's chronic otitis externa has exhibited swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  Any opinion offered must be supported by a clear rationale. 

3.  The appellant should also be scheduled for a VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be provided to the examiner for review in connection with the examination.  In addition to providing audiometric findings, the examiner must fully describe the effect of the appellant's hearing loss disability on his occupational functioning and his daily activities.  Any opinion offered must be supported by a clear rationale. 

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond. 

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


